THE     ATTORNEY          GENERAL
                               OF     -XAS


   WILL     WILSON
A-RNEY         GENERAL
                                      July 2, 1962

          Honorable J. W. Edgar              Opinion No. WW-1371
          Commissioner of Education
          Texas Education Agency             Re:     Whether it is legally
          Austin, Texas                              possible for a school
                                                     district board to set
                                                     the filing deadline for
                                                     school trustee elections
                                                     at 4:30 p.m. rather than
          Dear Dr. Edgar:                            at midnight.
                 You request the opinion of this office on the following
          question: May the board of an Independent school district.set
          the filing deadline for a school trustee election pursuant to
          Article 2745c, Vernon's Civil Statutes, at 4130 p.m. of the
          last day of the filing period?
                 Section 1 of Article 2745c, Vernon's Civil Statutes, in
          part provides:
                      "In all elections for the office of
                 county school trustee ortrustee of any
                 school district, however created or desig-
                 nated, the applications of candidates for
                 a place on the ballot shall be filed not
                 less than thirty (30) days prior to the day
                 of the election and the ballots shall be
                 printed not less than twenty (20) days
                 prior to the day of the elec.tion. . . ."
                 Statutory provisions fixing the time for the filing of
          applications are mandatory. The general rule is that an instru-
          ment is not "filed" until it is delivered to the proper officer.
          See Attorne General's Opinion WW-75, citing Burroughs v. Lyles,
          142 Tex. 70E 181 S.W.2d 570 (1944) and Mc~Watersv. Tucker, 249
S.W.2d 80 (C:v.Anp. 1952).
                 Article 4.10 of the Texas Election Code, in reference to
          the filing of an application provides: "Such application must be
          filed not later than thirty (30) days before any such special
          election. . . .(l
                 This provision of Article 4.10 was held to fix midnight
          of the 31st day preceding the election (not counting the day of
          the election) as the deadline for candidates to file for a place
          on the ballot. Attorney General's Opinions ~~-38, ~~-46. Be-
          cause the language of Article 4.10 of the Election Code, in this
Hon. J. W. Edgar, page 2 (WW-1371)


respect, is identical for all practical purposes with the language
fixing the time for filing application for a place on the ballot
in Article 2745c, we hold in this opinion that the above nuoted
part of Article 2745~ fixes midnight of the 31st day preceding
the election as the deadline for candidates to file for a place
on the ballot for the office of county school trustee or trustee
of any school district. We also hold that the provision fixing
the filing deadline is mandatory. Attorney General's Opinions
~-1164, O-2298, O-2486, O-4455 and NW-75 also support the above
conclusion.
                           SUMMARY
            Application for a candidate to file
            for a place on the ballot in an election
            for the office of county school trustee
            or trustee of any school district pursuant
            to Article 27&c, Vernon's Civil Statutes,
            must be filed not later than midnight of
            the 31st day preceding the election (not
            counting the day of election). This re-
            quirement is mandatory.
                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas



                             BY
                                  F. R. Booth f
FRB:ms                            Assistant
APPROVED:
OPINION COMMITTEE
W. V.~ Geppert, Chairman
Pat Bailey
C. J. Taylor
Coleman Gay
Riley Eugene Fletcher
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore